 

/ Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 1 of 14

FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

 

 

a FILED
(0) Gbeoon LHe tailst-pyo SCRANTON
(Name of Plaintiff) | (Inmate Number) : °
USE Aenisberg OCT 29 2018
Lb BoA Lilt Aawistirg LA LLESL : — <i\
(Address) : ( .
/ 7 : PER DEPUTY CLERK
Q) Aer foe beghle :
(Name of Plaintiff) (inmate Number) ; S. [§ .~ CV -02/0 |
; (Case Number)
hit hpoliratile :
(Address :
(Each named party must be numbered,
and all names must be printed or typed)
vs. CIVIL COMPLAINT

 

Lek Lack lvcebr :
OLB uk el Ebactl Nheoha
Mir Aone Laden lead Macks, igadca

(Names of Defendants) :

BCOONTINVED ON AIRCON MENT PACE LA
(Each named party must be numbered,
and all names must be printed or typed)

TO BE FILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS
(4) dé 28U.S.C. § 1331 - FEDERAL OFFICIALS

IL PREVIOUS LAWSUITS CONTINGED OL APCHIVEMT NEE LA

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

athe Yr. Sore or Dey Leonprbre Lol, L889" Gy-1S8-SP) (Lhe 1 762)

( Yeoren helalie, LE Liz Yidpe : a) hed y. teohecy Che A Lyon o”

. L0G-cyY fsa. . Vie xe, OWE “. ‘ .
(Adz Latte oles, Ma Sitey tilt (OL

COVTINCED ON BITACHIIYENT PACE ZA

 
Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 2 of 14

 

Gane? Lent. rhage 2)

 

ey,

 

 

 

fa ) TT ay”

 

 

dhecatees, HORM SABE (0),

 

 

|) 2 te Alaniabae fos hire thd,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o
LO hed v Seobra lL Seren. or Kewons, Z:23-0yr~-Qlyo-fl7- Lo
CAL? . 2. tls Kh mane enava sable |, CS hive ~§ CLI UTICO
SZDu Le Oy LAOS "htO LE O.O8L AG, LA. LOE CLIO

Lendl Laz): A het v. Ceraeley LL Ect B15 fill COL
MAE) Cha Keven ,

AS OY HES: LELY

Lo Mere. dts.) OO het Backbeat
Cee LOM SME AO boa. iit: Kobe
tH hal ¥. Bon LR OY PSC Ds 1994) “atoms il 7

     
 

 

 

 

4 . 4 YW + y -
. 4 PPS O LIVE. “Corvecd/O? 6 CPX? D oe i? SO Esecbe

* e
202A 20 L168 BAS OF O48 Co2tI 20 WADSLEY. Ls

F Loar car

oO Fy MtOCe, FHOCCOD LOC yes a PoC" Ga’ a P30 £4 LIS vabith

Lecwuse; bpord, he elo not Los: ‘ mao? OY) Lig hee Sone

 

 

 

 
 

Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 3 of 14

 

HeanCu Men?

 

Me. A bteotana fens rbaca,aaed)

 

Liban ot tis absSebt ice (MU Sarmpace

 

ee LSE! Lewisburo
* no wobbans.: Mt CH or Lon LM, Loriishut oe, Lb a

 

 

 

69) dihoe at kibileat ib Lhe #2
Lgaleyed as. Leeuilenan ot. LSP hewisbuce

 

 

 

thie ecttoaxs: hele 2» Loox LOD ,derntish, Looyyooy
to) dhcal Stolk ckbdual: hie ket?

 

 

 

 

a  Letbonnt art LL Leah: boave
hou er Mt hesnvsbra, LAB

 

 

oY) shakealirnackabol Kho Ke AS é

 

 

Caples hasaact” atl Lentishcg

 

 

Lettoo walebe CV hb 2 kx Mb, lewiabere Cop oy
@) WIA WM houked be Ott

 

Lagpbyedlas: Lauiboaat” at USP Loatsbap

 

Lhe op aotbrss Lack ekki LO. hes cy LIBEL

 

 

£9) shih sal obbtel hbo a AS

Opies: SLIP IE 2d yup ot LIP Orv “3, oP

 

POO ANT" Ln WL, TOLe'O Sb Os

 

C2) cata vhs’ @ Liyers

 

 

 

 

Ceci Bia aon da LOLBEY
W Atallah ofatiabat

 

 

 

rhve A be
poe bree! ase LVUDSE vo ot LSP hoattisbure
OY *OTaAS . c bor LQ te) 40) r 42 QO Wy a

 

 

 

face dA
¢

 

 
 

Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 4 of 14

Il. EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? _~ Yes No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? &# Yes No

C. If your answer to “B” is Yes:

+ -

. What steps did you take?

| paihaL rial edinsaaaidbedaas a hoed
2. What was the result? Ml patir: acleiairadarocracdas pascstiy the

MEDS DAY POLLY OLS CASE fh 4 Uh BO MOONE GF CRO FCA de
CYL LOL LOCSOONS BOTY EP (fa £20 Seray
D. If your answer to “B” 1s No, explain why not: "
—--, sean ee -
Il, DEFENDANTS /
(1) Name of first defendant: ABMS Lack, Arcthe Kol irvasss ay Fans

 
  
  

Employed as _, ,
Mailing address: _ 33

(2) Name of second defendant: 4
Employed as _ nero’, at fred Sores Laxentbor tl GDP TMA (bury

Mailing address: Ror L220 ee LOD, Kenishuro, Leonry bernie
(3) Name of third defendant: __7 Koes

Employed as ore ot te Listed at LL. herussiths we

 

Mailing address: Cb LLIL ce Max SUG YL E SO ay Feo, ryk ante ce an ipo cit aib/

(List any additional defendants, their employment, arfd addressés on extra sheets if necessary
IV. STATEMENT OF CLAIM

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

Lj

* ve
ft ;
1. Ajai K btn OOPS CPA II OLE LY BAG POCKLEL LS OF MM COM OLIGO? LOOTO POO

PO" Pe C2 OC £5 OO, BOD LOADS £06 CIB (CO £0 272 Oe Der OAT Berke

2
Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 5 of 14

 

C2) Loreal puclbh heteorheot hho Lhe B
Lh. ve Lemtaberre

 

Ze
Helos. adh nas Lol bic dix Lhltty heobaharg. LA
OS) Mame ov Virkeenth oktervlent LC be Zak
Enyplayecl a  QP3OD Qerere 5 CL solleng
Chedbon adbhles fit bree Lox Ll, Letisbag, LL
YW) thoted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

figs Abs

 

 

 

 
2
Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 6 of 14

 

enatercrte th the Cabal Tadeasd Meo pion», encod Halele, ronan

2 J o a * ¢. .
. MODE OAD TEN LAPSES 9) 3 YC £2 ey Aras | ee we SiO nF oO ToO70o

 

 

 

Li ° a 24
i) (yi i? mot Come fie es {O77 0 L32 2
- ‘
? tid & fa
RMEnCIAS OF IO) CF2 POI VC AS ORA/EEY OO CM 6 O DAATOAGS £3 2

cond on Arcs pace § SA-3b )
Vv. RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or |
statutes.)

Z.

 

 

 

 
Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 7 of 14

 

 

WN Chrerane ar Leea? (cost shaon page J 2

( Same Shoe)

‘ . :
POLO SLEOSKe072, POLOS: OLATONC oe WD LCA O7~ Ot hovinn

 

 

 

 

xz. , ; hs.
CPO YCMYV CDE AUF ORC wo" SD SOSIFSB a LOK C ARLE

“| tothe, Ck elie hie teil OP ay,
, pooh ba XY hea LATE ot ta Yd L, vesthainke. ar  oucile, LOOSE Y

kA cK (aah ol abe. voaaablided kitBepall
ypoccited ware Leoui7e hee Z: whenever e ots y

‘whe Ae svaleitel wes, tor bates , 2001 roe the sevinaes th Leraleaseel
Jberesbe Pom en be excel he das csascsl th sspape ia Le abast - enumered., of
aackier.

@) Lb. nutnercars oce@svony Ceca UD wa! U8 a LY?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i
de MoD cz x £426 LOWK a. QO OBI , OAS. BP,
a 4 / *
0 OR Ae G28, G0 ne’ OYE 4, Al? oy adkvorved, MEE Aartisar
G tUS wt Lee tole L209 oC ody: 2 Ovi Orr Sone aS Po MmCOAs oY,

 

appa of time bmnt, ep et 0 tor teasons ott hor bose

a ; Kare “a Wich aare gre awanrh (b., Ord

3 Lb eaenthn a axa veasine 0 Hh hate .pascideed teoilbes hake
‘ P ortivan atte. he ore rasarted 2 to

 
   

" : } s/s a 5” OPALOD
GQ) Lb coat eceasan LZ, Lp pools Peas mronokud ye obooed a» hil Vl
ASP Or hs O? -6 Ke 3 CS etley ‘ Y) anally Aik be ree San ha

4
Lanes 2 Ls
{fat i QS eP Cone fi JEL, LOSPP AS ALS , BOO wroulo BQO COATEL COATAESEC

 

 

 

Aage SA

 

 

 

 
Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 8 of 14

 

, ‘ , x, _ /. . ‘
2 rasxbgin ye Lots

 

 

_ Ada (Lomwanin Lat sete 2 dena obeceal tn

e-

wis0aS ‘ vA seed hanaleutee

 

 

hed bx. don ho al hth, C AXTOASC od callite path aaal y tary

cS ti Ld ened. aceasina Mirbil ears menaghil, ” bosch i

 

 

CE VORA ‘nastointe

rican 0 Bis f oliL porsppassele wad tat Gallerthine a

 

 

 

 

 

ache! Lintiin , be

fv * n
nA

oho dake eos.

 

 

_ ies cashel th abate absenited anaes LAL boa. .
a

 

 

 

 

ey

 

 

| Mb) Lb. secaoncanna boa ager it ord
LA Leto 3 ereahen Love
erence ¢ : ay i

fbn

 

 

 

LZ LV oan lh
oad “nuroosles ys, VA et, —? nies
Ascadircd/ or wa nee a ae
da) th Silla. rreck bailed ssseator fhewause he havired areal
an boinc teat bet whponies “chastiek te place Pid lll hal

cai A otras ety ate tak oleae

 

 

 

 

 

 

 

 

Abgelethine weppliited Wij hii fhe A 702 oY
a ;

 

 

Lge SL.

 

 

 

 
Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 9 of 14

 

 

 

Abb at least ane avcdsirr
— hee

peceredl prima oitictale) thlinl ancuse daa, OHS Orr or! hee Lic carbine
phil inate tinh 2 habia tachi Lhe Liseot tooce ke

dh at KP Lonisburg
YD OE Le, ecactize 24 ( foltSe oe

 
     

 

 

2 ; 4 “ calorntlad, locornen L.
Y Del boDCnS B? tH . ba. j , e

 

 

7

olrcno bt CoM Ww: candbnemenL Us #2 he SUP oe WY,

 

 

   

f ‘la th riots ike

Uietig Peli anal 3 LYS

      

 

i ne ae Lain, aa Ab

his, 7 nel.

 

 

 

 

 

a, ed wails Y; ¥; cacat ay olay.

 

 

 

 

 

 

 
 

Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 10 of 14

 

 

L) A diticliad diaticaat Bayooce oat ste Litt?
A kesh jyoed abel ds tell risne at whet al Ye g 8X 2

¢

ROY O27 23 SAS

“> CAnIBA ar li SF OY 3/7) 7)

 

LL 20 oP recniin Dours oY the trent La

Co G20 LE PO. ¥ OQ LEA COC 2 sill bard veshaink

 

TO ets ‘err font

Lor. ep egasleum) dn ”

 

 

. .
(LE PASC HG DIO £Y23 JO CU) IC RAO, ONL E2 oo PO writ: C2.
‘ . KY Ki

 

iy 47 OCC s6 OOS Gomme oe he LDH CY (“A ae 77 yy tl
On SP Yee € “t nbeyvet wy) S78? Aestvlen

 

rhavie Mi , ‘ L
4G As SUES TIC VOA) AAT, F& CXL Pog Ae . O MAO? OSC

 

020 ke p PROVO L VYSAI CL Lf?

Y

PACs A See Ff OPO TIIONG a
aa LOA, iba" is ln atts
?

 

tw hans wae LOA? A /OC BAO vi ae Ae. —

 

Li ations Kast olen os rhaste hier, "he WSOCYS She samsnal, te carcnsecd, seb

 

é

~ hot LUN OP ELLE! BOSAL CR an oe? LOSI? 7)
.
Mores OI) Co) G

 

 

hh TD tinh wach wth Mc

 

 

nrbetek
Ss : A 0 AA oro » gon0 AEST POSIT OOS OG?

(Alf LS G

err oF 0 > Y; d SPL’ OD? FOS a! Aor TCS Fe LO?) VIII S

QOL cok. wanntnn

 

’ gp Ae bal Zo i rz% Ory O YO orclen 4

 

) COMA £4970
WA

COO © Oa Pao Foe ef

wa oLiasniin

 

 

 

Age sib

 

 

 

 
 

Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 11 of 14

Xow laa tiv yt cou

I declare under penalty of perjury that the foregoing is true and correct.

Signed this A 74 4 day of LLB or , 2047 .

 

 
 

Case 3:18-cv-02101-MEM-DB Document1 Filed 10/29/18 Page 12 of 14

 

?
Kerdlen Co. Net WB-OK9

 

 

 

WL Lemiisheng
AO L 3c LOO

 

hero, LYE LIBBY

 

 

lalober 29. dle

 

 

 

Yeh Lise:

 

Ka SK! Vihet Lol

 

 

We f) Seth abr

 

 

LOL LIB

 

Cc Y antea, LE LES it~ LLIB

 

 

 

AE: cuss Lisonee Lanta nla? sgoltatiegn |

 

 

 

> Oy ;

t
CP? Ae

 

 

” ‘* . :
*
2. + “ z. . . “ 4 é d C ; 4 : 2 4 .

 

 

* :
“ * + ry “ & ¥ hon
= - ~ oe

 

 

cack ar Lhe vous

 

 

a that baci |

 

Mod2weil pf Khar

 

fe) Chas

 

 

ee ee ss iii i lie ies

 

AW liureovat Sbanpane

 

 

 

 

 

Lice Lao?
@) M Cuibpan, SC,
Ss.

eI (ooact livers,

oh Athenry. Lbnore!

 

 

 

 

it Mba ted anclescd the Lodi Lom Lgaltiz

B L8 btbroneatedé LCL. eX edrasyhusris

 

Yt Lovcael is Z essere Y Cdl LB vz pian

 

 

 

 

“ve *

4

 

 

 

 

 

 

4. hs Zao,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
<
<

oO
eve so

—
O)
N

$nahT- td f
é Pe nna Te te panies an eee

C50! ky rep, |

eo

 

e€

aah hi

VNB

 

 

Case 3:18-cv-02101-ME

 

j PP LESLI Vd ‘Singsime]

_ we i”, / Q00T Xo ‘Od
AvEUSUIg SOLIS Paul) -

JOQUINN JaysTsoy

5} :ouleN aIeUTUT

  

 

 

 

 
